DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11 and 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Garofalo US 20130313897 in view of Remple US 20190190507.

Regarding claim 1 and 9. Garofalo teaches:
A battery charging system configured to control charging of a battery of a vehicle, the battery charging system comprising: 
a positive (B+) terminal voltage sensor configured to generate a B+ voltage signal indicative of a voltage at a B+ terminal of an alternator of the vehicle; (alternator has + terminal and thus generates a voltage that is measured by sensor to produce a voltage. Par 0066 “procedure/algorithm of alternator 4 calculates the objective voltage V.sub.obj”)
an intelligent battery sensor (IBS) configured to generate an IBS voltage signal indicative of a voltage at a positive terminal of the battery (IBS measure a battery thus indicative to a positive terminal of the battery Par 0032 “The Intelligent State Battery sensor 15 is electrically coupled to the electric battery 6 to monitor, instant by instant, the operating state, and is configured so as to measure and output a series of battery state parameters pam_bat.” Par 0033 “the measured battery state parameters pam_bat comprise: the internal battery temperature t.sub.bat.sub.--.sub.meas, the battery state of charge SOC.sub.--meas, the battery voltage V.sub.bat.sub.--.sub.meas”);
and 
a controller configured to: 
apply a low pass filter to the IBS voltage signal to obtain a filtered IBS voltage signal (Par 0077 “a mobile average low-pass filter configured so as to: receive the input battery voltage”); 

estimate a voltage of the battery using both the B+ voltage signal and the filtered IBS voltage signal; (compensated target value is the estimated voltage. Par 0078 “The adder block 28 is configured so as to: receive the input objective voltage V.sub.obj and the filtered battery voltage V.sub.bat.sub.--.sub.filt, output an error signal V.sub.err indicating the difference between the measured battery voltage V.sub.bat.sub.--.sub.meas and the objective voltage (V.sub.obj)” and Par 0080 “the objective voltage V.sub.obj, and output a compensated target value V.sub.obj' corresponding to the sum V.sub.err and objective voltage V.sub.obj.”)

adjust a target voltage for the battery based on the estimated battery voltage (the limiting block adjust a target voltage noted as Vreg, keeping it within a range based on the estimated voltage noted as Vobj’ compensated voltage. see Par 0081 “The gradient limiting block 31 is configured so as to: receive the compensated input objective voltage V.sub.obj', limit the derivative of the compensated objective voltage V.sub.obj' over time (preferably a discrete derivative) so as to keep it within a predetermined maximum-minimum range, and output the regulation voltage V.sub.reg of alternator 4.”) ; and 
control charging of the battery using the adjusted target voltage to mitigate overcharging and undercharging of the battery (Par 0082 “The open-loop contribution further ensures a more gradual control of the regulation voltage V.sub.reg, which will approach the objective V.sub.obj without producing under/over-shunting, nor non-zero errors when running, while the closed-loop contribution ensures a recovery of possible charge dispersions in the electric system consisting of alternator 4 and electric battery 6.”).  

Garofalo teaches to estimate a voltage of the battery using both the B+ voltage signal and the filtered IBS voltage signal as noted above.
Garofalo does not explicitly teach:

to estimate a voltage of the battery using both the filtered B+ voltage signal and the filtered IBS voltage signal.
Remple teaches:
to apply a high pass filter (Par 0116 “a high-pass filter”) to the B+ voltage signal (Par 0116 “voltage level of the reference voltage Vref”) to obtain a filtered B+ voltage signal (voltage through a filter is filtered. Par 0116 “the reference voltage Vref ……. is clean.”);  
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Garofalo to include to apply a high pass filter to the B+ voltage signal to obtain a filtered B+ voltage signal taught by Remple that would also create both the filtered B+ voltage signal and the filtered IBS voltage signal for the purpose of filtering out noise (Refer to Par 0116)  and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 2 and 10, Garofalo teaches:
the controller is configured to estimate the battery voltage (Fig 4 Vreg) by summing (Par 0078 “The adder block 28 is configured so as to: receive the input objective voltage V.sub.obj and the filtered battery voltage V.sub.bat.sub.--.sub.filt”) the filtered B+ voltage signal (Fig 4 Vbat_filt) and the IBS voltage signal (Fig 4 Vobj).  
Garofalo does not explicitly teach:
summing the filtered B+ voltage signal and the filtered IBS voltage signal. 
Remple teaches:
the filtered IBS voltage signal (Par 0116 “the voltage level of the reference voltage Vref to adjust the block voltage Vblk of the block circuit 315, as discussed further below. In certain aspects, the control regulator 310 may include a high-pass filter (not shown) between the voltage line 1432 and the level comparator 340 to filter out noise in the reference voltage Vref”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Garofalo to include the filtered B+ voltage signal taught by Remple will create the battery voltage by summing the filtered B+ voltage signal and the filtered IBS voltage signal for the purpose of filtering out noise (Refer to Par 0116) since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 3 and 11, Garofalo teaches:
wherein the controller is configured to control recharging of the battery using a proportional-integral (PI) control scheme with a difference between the target and estimated battery voltages as an input and a pulse-width modulated (PWM) duty cycle for the alternator as an output.   (Fig 4 #29; Par 0080 “The adder block 30 is configured to receive an input error signal V.sub.err output by the proportional-integral block 29 and the objective voltage V.sub.obj, and output a compensated target value V.sub.obj' corresponding to the sum V.sub.err and objective voltage V.sub.obj.”)

  Regarding claim 7 and 15, Garofalo teaches:
wherein the mitigation of overcharging and undercharging of the battery (Par 0082 “obj without producing under/over-shunting, nor non-zero errors when running, while the closed-loop contribution ensures a recovery of possible charge dispersions in the electric system consisting of alternator 4 and electric battery 6.”) at least one of extends a life of the battery and prevents damage to the battery (Par 0100 “ensuring a longer life to the electric battery.”).  

Regarding claim 8 and 16, Garofalo teaches:
wherein the controller determines the adjusted target voltage for the battery without applying an offset compensation value to the B+ voltage signal.  (Fig 4 Vobj no offset to #28) 

Claim 4, 12 rejected under 35 U.S.C. 103 as being unpatentable over Garofalo US 20130313897 in view of Remple US 20190190507, and further in view of YAKOVLEV US 20170095667.

Regarding claim 4 and 12, the combined teachings of Garofalo in view of Remple do not explicitly teach:
wherein the high and low pass filters each have a calibratable pass frequency band.  
YAKOVLEV teaches:

 (Par 0265 “the high pass filter and low pass filter cutoff frequencies can be made adjustable”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the combined teachings of Garofalo in view of Remple to include wherein the high and low pass filters each have a calibratable pass frequency band taught by YAKOVLEV to make the device versatile for a variety of applications. (Refer to 0265)

Claim 5, 13 rejected under 35 U.S.C. 103 as being unpatentable over Garofalo US 20130313897 in view of Remple US 20190190507, and further in view of Hess US 20100198536.

Regarding claim 5 and 13, Garofalo teaches:
wherein the IBS sensor is configured to: 
measure the voltage, a temperature, and a state of charge (SOC) at the positive terminal of the battery (Par 0032 “The Intelligent State Battery sensor 15 is electrically coupled to the electric battery 6 to monitor, instant by instant, the operating state, and is configured so as to measure and output a series of battery state parameters pam_bat.” Par 0033 “the measured battery state parameters pam_bat comprise: the internal battery temperature t.sub.bat.sub.--.sub.meas, the battery state of charge SOC.sub.--meas, the battery voltage V.sub.bat.sub.--.sub.meas”); and 
communicate the IBS voltage signal to the controller via one or more communication buses (Fig 1 #15 communicate via #20”), 
Garofalo does not explicitly teach:
measure at a low sampling rate; wherein at least one of the low sampling rate and the communication via the one or more communication buses causes a delay in the controller receiving the IBS voltage signal
Hess teaches:
measure at a low sampling rate (Par 0055 “showing the filter response of low sample-rate data”); wherein at least one of the low sampling rate and the communication causes a delay (Par 0009 “the data is sampled at very slow rates.” Par 0057 “low speed sampling, process noise ……… (biases or delays)”).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Garofalo to include a low sampling rate taught by Hess for the purpose of providing estimation that can work with low frequency data sampling to reduce cost. (Refer to Par 0010-0011)

Claim 6, 14 rejected under 35 U.S.C. 103 as being unpatentable over Garofalo US 20130313897 in view of Remple US 20190190507 and Hess US 20100198536, and further in view of Govekar US 4851833.

  Regarding claim 6 and 14, Garofalo teaches:
wherein the B+ voltage sensor is a circuit having dedicated wiring connecting the alternator B+ terminal to the controller and communicating the B+ voltage signal directly to the controller (Fig 1 #4 communicate via 24 to controller 18; Par 0043 “The intelligent alternator control module 19 is configured to receive a regulation voltage V.sub.reg over a data communication line 24 from the electronic control unit 18. In the example shown in FIG. 1, the data communication line 24 preferably, but not necessarily, comprises a LIN bus.”) 
Garofalo does not explicitly teach:
alternator B+ terminal to the controller and communicating the B+ voltage signal directly to the controller via an analog-to-digital (A/D) converter such that the B+ voltage signal does not have the delay that the IBS voltage signal has. 
Govekar teaches:
an analog-to-digital (A/D) converter such that the B+ voltage signal does not have the delay that the voltage signal has. (fast A/D no dlay. Fig 2 #24 to #38; Col 21 lines 30-35 “The fast A/D converter 38 provides conversion of analog signals to digital signals for primary and secondary signals, alternator diode pattern signals”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Garofalo to include an analog-to-digital (A/D) converter such that the B+ voltage signal does not have the delay that the voltage signal has taught by Govekar for the purpose of allowing to much time to pass. (Refer to col 1 15-25)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Palanisamy US 4937528, Sullivan US 8749193, HORITAKE US 20170264104, KELLER US 20160089994, and  Grafling US 20160380567 (alternator charging a battery).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859